DONIELSON, Judge
(dissenting).
I respectfully dissent from the majority’s determination that the defendant should have been allowed to explain his refusal to submit to a blood test and offer proof that other tests were more reliable.
The defendant’s argument is premised on the claim that the prosecutor asked the jury to infer intoxication from his refusal to submit to the blood test. The record before this court is inadequate to consider this question. There is simply no indication in the transcript of the proceedings that the prosecutor ever requested that the jury draw such an inference. Furthermore, neither the opening or closing arguments were recorded. The only evidence of what actually occurred consists of the record made at the hearing on the defendant’s motion for a new trial. I am not willing to interfere with the trial court’s exercise of discretion under these circumstances. The defendant made no attempt to make an adequate record for review under Iowa Rule of Criminal Procedure 23.1 or Iowa Rule of Appellate Procedure 10(c). Any decision on the merits of the defendant’s claim would necessarily require some degree of speculation. This is simply not a sufficient basis for reversal.
Additionally, I do not believe that the defendant's explanation of his refusal has any relevance to a fact of consequence in this proceeding. The key question in this case is whether the defendant was intoxicated. The fact that he offered to take another type of chemical test does not indicate that the defendant was not intoxicated. As the State points out, the offers are nothing more than cumulative evidence of his refusal to take the breath test. Likewise, expert testimony concerning the relative reliability of each test would have no bearing on the question of intoxication. If the defendant had submitted to a test, it would have been proper to attack the reliability of the test. However, when as in this case, the test was refused, there is no relevant reason to attack its reliability.
The defendant’s explanation would also not be relevant to the question of whether or not he refused to take the test. The peace officer who invokes implied consent procedures has the authority to choose the type of chemical test to be given. Iowa Code § 321B.4(2) (1983). The fact that the peace officer would not give the test pre*314ferred by the defendant is of no consequence. The defendant had no right to debate or negotiate with the officer in this respect. While a person has the option to request that an independent test be given, this was not done in the instant case. Instead, the defendant in this action simply refused to take the breath test; any explanation as to why does not change this conclusion and is consequently irrelevant.
What is clear from the record is that the State offered evidence that the defendant refused to take a breath test. This type of evidence is admissible as a matter of law under Iowa Code section 321B.29. Due process does not require that the defendant be entitled to explain this type of refusal since it is irrelevant to the issues of intoxication and refusal. The defendant was entirely free to cross-examine the State’s witnesses and present relevant evidence to rebut the allegations of intoxication and refusal. This is all that is constitutionally required.
The evidence gathering procedures of chapter 321B are carefully tailored to strike a proper balance between effective law enforcement and the due process rights of the individual. The majority’s holding in this case unnecessarily impairs the integrity of the enforcement process. This is a result that should be avoided.